Citation Nr: 0942095	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  06-27 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
fascia loss and intra-abdominal adhesions as residuals of an 
appendectomy

2.  Entitlement to a separate rating for scars as residuals 
of an appendectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from February 1946 to 
November 1947, and from February to June 1952.

This appeal to the Board of Veterans' Appeals (Board) arose  
from a February 2006 rating decision in which the RO 
continued a 10 percent rating for the Veteran's service-
connected scars with fascia loss as residuals of 
appendectomy.  In May 2006, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in June 2006, and the Veteran filed a substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals) in 
August 2006.

In February 2008, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.

In March 2008, the undersigned granted a motion to advance 
the Veteran's appeal on the Board's docket, pursuant to 38 
U.S.C.A. § 7101 (West 2002) and 38 C.F.R. § 20.900(c) (2009).

In March 2008, the Board remanded the claim on appeal to the 
RO, via the Appeals Management Center (AMC) in Washington, 
DC, for further action, to include additional development of 
the evidence.  After completing the requested development, 
the AMC denied a rating in excess of 10 percent for the 
Veteran's scars with fascia loss as residuals of appendectomy 
( as reflected in a September 2009 supplemental SOC (SSOC)) 
and returned the matter appeal to the Board for further 
consideration.

The Board notes that, in the  March 2008 remand, the issue on 
appeal was characterized as  one for  a rating in excess of 
10 percent for scars with fascia loss as residuals of 
appendectomy, consistent with the RO's styling of the issue .  
However, review of the claims file reveals that he was 
initially awarded service connection for an abdominal 
operative scar, following appendectomy, in a November 1962 RO 
rating decision.  The disability was assigned a 0 percent 
(noncompensable) rating under Diagnostic Code 7805.  
Subsequently, in a May 1963 rating decision, the RO combined 
the previous disability with that of fascia loss and assigned 
a 10 percent disability rating under the criteria of 
Diagnostic Code 5319.  However, as will be discussed below, 
the Board finds that a separate disability rating is 
warranted for the Veteran's scars.  See Esteban v. Brown, 6 
Vet. App. 259, 261 (1994) (permitting separate evaluations 
for separate problems arising from the same injury if they do 
not constitute the same disability or same manifestation 
under 38 C.F.R. § 4.14). Hence, the Board has recharacterized 
the appeal as encompassing the two matters reflected on the 
title page.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim herein decided  has been accomplished.

2.  Pertinent to the August 30, 2005 claim for increase, the 
Veteran's loss of fascia has resulted in no more than 
moderate muscle disability of Muscle Group XIX, as the 
medical evidence reflects normal strength and muscle 
function, with the exception of cramps causing pain.

3.  The Veteran's intra-abdominal adhesions have been 
characterized by  pain with no disturbance of motility, 
actual partial obstruction, or reflex disturbances.

4.  The Veteran has two post-operative scars that have been  
found to be tender on examination.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
fascia loss and intra-abdominal adhesions as residuals of 
appendectomy  are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 
4.73, Diagnostic Code 5319 (2009).

2.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for assignment of a separate 10 percent, but no 
higher, rating for scar as residuals of appendectomy are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.114, Diagnostic Code 7301, 4.118, 
Diagnostic Code 7804 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMX).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in a November 2005 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for an 
increased rating for a scar with fascia loss, residuals of an 
appendectomy, as well as what information and evidence must 
be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The February 2006 RO 
rating decision reflects the initial adjudication of the 
claim after issuance of the November 2005 letter.  

Post rating, the June 2006 SOC set forth the criteria for 
higher ratings for what was then characterized as a single 
disability, and a  February 2008 letter provided the Veteran 
with information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  After issuance of the above-described 
notice, and opportunity for the Veteran to respond, the 
September 2009 supplemental SOC (SSOC) reflects 
readjudication of the then a single claim for higher rating..  
Hence, the Veteran is not shown to be prejudiced by the 
timing of the latter notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.   Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records, and the reports of November 
2005 and July 2008 VA examinations.  Also of record and 
considered in connection with the appeal is the transcript of 
the Veteran's Board hearing, along with various written 
statements provided by the Veteran, and by his 
representative, on his behalf.  The Board also finds that no 
additional RO action to further develop the record in 
connection with either claim is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth  
ratings based on average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  
The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

A.  Loss of Fascia and Intra-Abdominal Adhesions

The RO has evaluated the Veteran's residuals of appendectomy 
at the 10 percent rate under 38 C.F.R. § 4.73, Diagnostic 
Code 5319.  This section concerns Muscle Group XIX, with the 
function of support and compression of the abdominal wall and 
lower thorax; flexion and lateral motions of the spine; and 
synergists in strong downward movements of the arm. Ratings 
are assigned for moderate (10 percent), moderately severe (30 
percent), and severe (50 percent) disability.

VA defines the terms "slight," "moderate," "moderately 
severe," and "severe" for the evaluation of muscle 
disabilities.  A moderate disability is defined in 38 C.F.R. 
§ 4.56(d)(2).  For a moderate disability, the type of injury 
is a "through and through penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection."  38 C.F.R. § 
4.56(d)(2)(i).  The history and complaint would show 
"service department record or other evidence of in-service 
treatment for the wound," as well as record of consistent 
complaint regarding one or more of the cardinal signs and 
symptoms of muscle disability (loss of power, weakness, 
lowered fatigue threshold, fatigue-pain, impairment of 
coordination, and uncertainty of movement), particularly 
lowered fatigue threshold.  38 C.F.R. §§ 4.56(c), (d)(2)(ii).  
Objective findings would show exit (if present) and entrance 
scars, if present.  They would be "small or linear, 
indicating short track of missile through muscle tissue.  
Some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side."  38 C.F.R. § 
4.56(d)(2)(iii).

For a moderately severe disability, the type of injury would 
be a "through and through or deep penetrating wound by small 
high velocity missile or large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring."  38 C.F.R. § 4.56(d)(3)(i).  
The history and complaint would show "service department 
record or other evidence showing hospitalization for a 
prolonged period for treatment of the wound," with report of 
consistent complaint of the cardinal signs and symptoms of 
muscle disability, as discussed above, and, if present, the 
inability to keep up with employment requirements.  38 C.F.R. 
§ 4.56(d)(3)(ii).  Objective findings would indicate entrance 
and exit (if present) scars indicating the track of the 
missile through one or more muscle groups.  There would also 
be "indications of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with sound side."  
Strength and endurance tests would demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3)(iii).

Under 38 C.F.R. § 4.56(d), the type of injury associated with 
a severe disability of muscles includes a through and 
through, or deep penetrating wound due to high velocity 
missile, or explosive effect of high velocity missile, or a 
shattering bone fracture with extensive debridement or 
prolonged infection and sloughing of soft parts, 
intermuscular binding and cicatrization.  Objective findings 
show extensive ragged, depressed, and adherent scars of skin 
so situated as to indicate wide damage to muscle groups in 
the track of the muscle.  An X-ray may show minute multiple 
scattered foreign bodies.  Palpation of the muscles shows 
moderate or extensive loss of deep fascia or of muscle 
substance, soft or flabby muscles in the wound area.  Tests 
of strength show positive evidence of severe impairment of 
function. 

Considering the pertinent evidence in light of the above,  
the Board finds that rating greater than 10 percent for the 
Veteran's fascia loss and intra-abdominal adhesions is not 
warranted at any time pertinent to the claim for increase.

Service treatment records show the Veteran was treated, 
beginning on October 30, 1946, for drainage of a small 
appendix abscess.  Treatment records dated through November 
20, 1946, show his abscess was drained, and the wound was 
cleaned.  A December 4, 1946, entry shows the Veteran's wound 
had healed cleanly.  He had no complaints.  He was discharged 
to duty on December 19, 1946, and told to return around 
January 30, 1946, to have his appendix removed.

A February 10, 1947 operation record reflects that  the 
Veteran underwent appendectomy.  It was noted that he 
recovered uneventfully from the drainage procedure in October 
1946.  Notations on February 10, 1947, and February 11, 1947, 
show the Veteran had no bleeding in the operative area.  The 
Veteran had no complaints beginning February 14, 1947, and 
was on liberty beginning March 1, 1947.

The report of the Veteran's October 1947  separation 
examination  notes  his history of an appendectomy and noted 
that he had two well-healed scars from the surgery and the 
drainage.

The November 2005 VA examination report shows that the 
Veteran then complained of occasional spasms of abdominal 
muscles associated with abdominal muscle effort.  He had 
throbbing pain, which lasted three to five minutes after an 
abdominal muscle cramp.  The diagnosis noted fascia loss.

VA outpatient treatment records dated in 2006 and 2007 
indicate that the Veteran complained of chronic abdominal 
pain and diarrhea.  He was assessed with adhesions.  He had 
undergone multiple studies that had essentially normal 
findings.

In July 2008, the Veteran underwent VA examination of  the 
intestines.  The Veteran the complained that he had suffered 
monthly abdominal pain since his in-service appendectomy.  He 
claimed that it increased in severity and frequency in the 
past ten years.  A severe abdominal cramp lasted for a few 
minutes and then persisted with throbbing.  Palpitating pain 
could last up to two days.  Pain might be precipitated by 
changing body position.  He complained of constipation once 
per week, which lasted up to two days.  This alternated with 
diarrhea, which occurred once or twice per week.  He often 
had incomplete bowel movements.  He had daily nausea with 
regurgitation after meals.  The Veteran also reported a 
history of bloating, flatulence, weakness, malaise, and 
alternating diarrhea and constipation.  There were no 
episodes of abdominal colic, nausea, vomiting, or abdominal 
distension that were consistent with partial bowel 
obstruction.  There was no evidence of partial bowel 
obstruction on x-rays or CT scan.  

On examination, there was pain with palpation of the right 
abdominal quadrant, and the Veteran complained of pulling 
abdominal pain upon flexion or hyperextension of the spine.  
Following examination and testing, the diagnosis was 
appendectomy residuals/adhesions.  The examiner noted that 
the Veteran had decreased mobility and problems with lifting 
and carrying.  The examiner opined that the Veteran's 
abdominal symptoms were at least as likely as not (50/50 
probability) related to intra-abdominal adhesions, secondary 
to a past history of intra-abdominal procedures (drainage of 
ruptured appendicitis in 1946 and appendectomy in 1947).  The 
examiner noted that there was evidence of adhesions in the 
1947 appendectomy report, and that the  Veteran had two 
normal abdominal CT scans, without evidence of narrowing or 
stenosis to suggest severe adhesions.

In July 2008, the Veteran underwent VA muscles examination..  
He then indicated that he had surgery and insertion of 
draining tubes in his right abdominal wall during service.  
Current  complaints includes  cramping in his right side 
abdominal wall muscles, and d bouts of cramping which could 
be triggered by rest or movement.  The Veteran indicated he 
was not able to do anything during a cramp.  He was not even 
able to sit up if he had the cramp while lying down.  The 
examiner noted that the muscle involved is the anterior 
abdominal wall of the right lower quadrant.  There was mild 
loss of fascia at both scars.  Abdominal muscle strength was 
5/5.  The Veteran was able to sit from a supine position.  
There was no abdominal muscle herniation.  There was no loss 
of muscle function.  The diagnosis was right lower quadrant 
appendectomy with mild superficial fascia loss.  There were 
no muscle group XIX residuals.  The Veteran had adequate 
function of the abdominal muscle group.

Based upon this evidence, the Board finds that, under the 
criteria of Diagnostic Code 5319, the Veteran is not entitled 
to a disability rating in excess of 10 percent.  
Specifically, the Board finds that the Veteran demonstrates 
no more than overall  moderate disability of Muscle Group 
XIX.  The service treatment records show the Veteran 
underwent drainage of his abscess of the appendix in October 
1946 and appendectomy in February 1947.  The treatment 
records indicated there was no debridement, prolonged 
infection, or sloughing of soft parts. The records show that, 
after each procedure, the Veteran healed uneventfully and 
incurred no prolonged bleeding.  There is no evidence of any 
infection or debridement following either surgery.  There is 
no evidence of sloughing of soft parts.

Furthermore, there has been no evidence of loss of power, 
weakness, lowered threshold of fatigue, impairment of 
coordination, and uncertainly of movement.  The Veteran's 
only complaint has been that of pain.  He described recurring 
cramps in his abdomen.  However, on examination of his 
abdominal muscles in July 2008, strength was normal.  There 
is no evidence of fatigue, weakness, loss of power, 
incoordination, or uncertainly of movement of Muscle Group 
XIX.  As such, the Board concludes that an increased rating 
is not warranted under the criteria of Diagnostic Code 5319.

With regard to the Veteran's adhesions, the July 2008 VA 
examiner opined that the adhesions were the reason for the 
Veteran's abdominal symptoms and were secondary to his 
history of intra-abdominal procedures, including the in-
service surgeries in 1946 and 1947.  This is a competent 
opinion, and the Board accepts it as such.  However, a 
separate disability rating for adhesions is not warranted in 
this case.

Diagnostic Code 7301 provides ratings for adhesions of 
peritoneum.  Mild adhesions of peritoneum are rated 
noncompensably (0 percent) disabling.  Moderate adhesions of 
peritoneum, pulling pain on attempting work or aggravated by 
movements of the body, or occasional episodes of colic pain, 
nausea, constipation (perhaps alternating with diarrhea) or 
abdominal distension, are rated 10 percent disabling.  
Moderately severe adhesions of peritoneum, partial 
obstruction manifested by delayed motility of barium meal and 
less frequent and less prolonged episodes of pain, are rated 
30 percent disabling.  Severe adhesions of peritoneum, 
definite partial obstruction shown by X-ray, with frequent 
and prolonged episodes of severe colic distension, nausea or 
vomiting, following severe peritonitis, ruptured appendix, 
perforated ulcer, or operation with drainage, are rated 50 
percent disabling.  A Note to Diagnostic Code 7301 provides 
that ratings for adhesions will be considered when there is 
history of operative or other traumatic or infectious 
(intraabdominal) process, and at least two of the following: 
disturbance of motility, actual partial obstruction, reflex 
disturbances, presence of pain.  38 C.F.R. § 4.114. 

The evidence of record shows that the Veteran has certainly 
complained of abdominal pain, which a  VA examiner has 
determined is due to adhesions, secondary to his in-service 
appendectomy and drainage.  However, there is no evidence of 
disturbance of motility, actual partial obstruction, or 
reflex disturbances.  At least two of these symptoms must be 
present, in addition to the well-documented presence of pain, 
for the Veteran to be considered for a separate disability 
rating for adhesions.  See 38 C.F.R. § 4.114, Diagnostic Code 
7301.  Since there is no evidence that two of these symptoms 
are present, either in the medical evidence or in the 
Veteran's lay statements, a separate disability rating for 
adhesions of the peritoneum under Diagnostic Code 7301, is 
not warranted.

B.  Scars

With regard to the Veteran's post-appendectomy scars, the 
relevant rating criteria are as follows.

Diagnostic Code 7805 indicates that scars, other (including 
linear scars) and other effects of scars are to be evaluated 
under diagnostic codes 7800, 7801, 7802, and 7804.  
Diagnostic Code 7802 indicates that burn scars or scars due 
to other causes, not of the head, face, or neck, that are 
superficial and nonlinear, are assigned a 10 percent rating 
for an area or areas of 144 square inches (929 square 
centimeters) or greater.

Diagnostic Code 7804 is for rating scars that are unstable 
and painful and indicates that for one or two scars that are 
unstable or painful, a 10 percent disability rating is 
assigned.  A 20 percent rating is assigned for three or four 
scars that are unstable or painful, and a 30 percent rating 
is assigned for five or more scars that are unstable or 
painful.

Considering the pertinent evidence in light of the above,  
the Board finds that a separate 10 percent rating for the 
Veteran's scars as  residuals of an appendectomy, is 
warranted from the August 30, 2005 date of the claim for 
increase..

The July 2008 VA examination report reflects that the Veteran 
has two scars in the right lower quadrant.  The surgical scar 
was twelve centimeters by two centimeters, and the drainage 
scar was three centimeters by two centimeters.  On 
examination, both scars were tender to palpation.  There was 
no instability, opening, or breakdown of the skin of either 
scar.  The examiner's diagnosis was abdominal scars of the 
right lower quadrant, residuals of appendectomy.  The 
examiner noted the scars did not exceed 144 square inches and 
were not unstable.  They were tender to palpation.

As such, the Board finds that a separate 10 percent 
disability rating is warranted under Diagnostic Code 7804 for 
the Veteran's painful scars.  However, a higher rating is not 
warranted.  All pertinent evidence of record, consisting of 
the November 2005 and July 2008 VA examination reports, shows 
the Veteran had only two scars due to his in-service 
appendectomy.  As such, he is entitled to as 10 percent 
disability rating under the criteria of Diagnostic Code 7804 
and no more.

The Veteran's scars are on his abdomen.  Therefore, the 
criteria of Diagnostic Code 7801 are not applicable.  
Furthermore, both VA examination reports show the Veteran's 
scars totaled an area less than 39 square centimeters.  As 
such,  Diagnostic Code 7801 and  Diagnostic Code 7802 
likewise provide no basis for rating greater than 10 percent 
for the residual  scars.  

B.  Both Disabilities

The above determinations are based upon consideration of 
applicable provisions of VA's rating schedule.  Additionally. 
the Board finds that there is no showing that, at any time 
pertinent to the claim for increase, any of the disabilities 
under consideration  has reflected exceptional or so unusual 
a disability picture as to warrant the assignment of any 
higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321 (cited in the June 2006 SOC).

The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service-connected 
disability at issue are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); 
VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, 
Sec. B(5)(c).  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral 
for extra-schedular consideration is required.  See VAOGCPREC 
 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 
(2008).

If the rating schedule does not contemplate the claimant's 
level of disability and symptomatology, and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  
38 C.F.R. § 3.321(b)(1).  If so, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step: a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are 
adequate to rate the disabilities under consideration.  The 
rating schedule fully contemplates the described 
symptomatology, and provides for ratings higher than that 
assigned based on more significant functional impairment, 
should the disabilities  worsen.  Thus, the threshold 
requirement for invoking the procedures set forth in 38 
C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that a rating 
in excess of 10 percent for fascia loss and intra-abdominal 
adhesions as residuals of appendectomy must be denied, but 
that a separate 10 percent rating for residual scars is 
warranted.   While the Board has resolved reasonable doubt 
the Veteran's favor in assigning a separate 10 percent rating 
for scars,  the Board also finds that the preponderance of 
the evidence is against assignment of a rating greater than 
10 percent for fascia loss and intra-abdominal adhesions, or 
for scars.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

A rating in excess of 10 percent fascia loss and intra-
abdominal adhesions as residuals of appendectomy is denied.

A separate 10 percent rating for scars as  residuals of 
appendectomy is granted, subject to the legal authority 
governing the payment of compensation benefits.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


